              Case 1:19-cv-07691-RA Document 40 Filed 03/10/21 Page 1 of 1


                                                                  USDC-SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
                                                                  DOC#:
 MARIELA MATOS,                                                   DATE FILED: 3-10-21

                             Plaintiff,
                                                                    19-CV-7691 (RA)
                        v.
                                                                         ORDER
 CITY OF NEW YORK, et al.,

                             Defendants.



RONNIE ABRAMS, United States District Judge:

         It is hereby ordered that all parties appear for a conference on Monday, March 15, 2021 at 2:00

pm to discuss Defendants’ pending motion to dismiss. See Dkt. 33. The Court will hold this conference

by telephone. The parties shall use the dial-in information provided below to call into the conference:

Call-in Number: (888) 363-4749; Access Code: 1015508. This conference line is open to the public.

SO ORDERED.

Dated:      March 10, 2021
            New York, New York

                                                  RONNIE ABRAMS
                                                  United States District Judge
